      Case 1:20-cv-04324-PGG-SDA Document 37 Filed 10/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHI MING CHEN, GENG LIJUN,

                           Plaintiffs,
                                                                   ORDER
             - against -
                                                             20 Civ. 4324 (PGG)
CANTEEN 82 INC. (d/b/a CANTEEN 82);
STEAM NOODLE HOUSE, INC. (d/b/a
STEAM); STEAMER DUMPLING HOUSE
INC. (d/b/a STEAMER RESTAURANT);
ALLEN LI; YEH P. CHING; SONG ZHEN,

                           Defendants.

PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that Plaintiffs shall move for default judgment no later

than November 27, 2020. Plaintiffs are directed to consult Attachment A of this Court’s

Individual Rules of Practice in Civil Cases for the procedures to move for a default judgment.

Dated: New York, New York
       October 27, 2020


                                                    SO ORDERED.


                                                    _________________________________
                                                    Paul G. Gardephe
                                                    United States District Judge
